DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (bone fusion device, claims 1-9) in the reply filed on October 13, 2022 is acknowledged. Claims 10-14 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaver et al. (US 2007/0123878; “Shaver”), in view of Siddiqui (US 6306140).
Claim 1, Shaver discloses a bone fusion device (Fig. 2) capable of being used with bones of an upper extremity (Fig. 1), the bone fusion device comprising: a fusion implant (Fig. 2) configured for implantation into a cavity spanning at least two adjacent bones (Fig. 1), the fusion implant including: a first end (Fig. 2; 44) including an attachment mechanism (proximal end 44 has an aperture and a head that can attach to an instrument) configured to couple with an instrument in a predefined first orientation (Fig. 2); a second end (48) substantially opposing the first end; and a body (portion that 24 points towards) extending longitudinally between the first end and the second end (Fig. 2) with a substantially smooth outer surface (surface that 24 and 60 point towards) and defining a longitudinal axis (Fig. 2), the body including at least two non-threaded apertures (paragraph [0017]; Fig. 2; could be the two apertures going directly in and out of the page) extending laterally through the body from a first side of the body to a second side of the body (Fig. 2) and at least two internally threaded apertures (one at the very top and two near the distal end that 46 points towards) including a first thread lead extending laterally through the body from a third side of the body to a fourth side of the body (Fig. 2), the at least two threaded apertures including a first threaded aperture proximate the first end (top most or proximal most aperture), and a second threaded aperture (distal most or bottom most aperture) proximate the second end and angled with respect to the longitudinal axis of the body such that the second threaded aperture defines an axis that angles away from the second end as it extends from the third side to the fourth side (Fig. 2); and at least two longitudinally extending bone fusion members (Fig. 1) including a tip (distal end of the screws), a head (30 and 32 point at screw heads) and a shank (middle shank portion of the screws) extending longitudinally between the tip and the head (Fig. 1), the shank including: a first externally threaded portion adjacent the tip including the first thread lead and being otherwise configured to couple to the at least two threaded apertures of the body of the fusion implant (Fig. 1). 
However, Shaver does not disclose the bone fusion members (i.e. screws) having a second externally threaded portion adjacent the head including a second thread lead that is less than the first thread lead and an external taper extending from the head to the tip. 
Siddiqui teaches a longitudinally extending bone fusion member (Fig. 1) that includes a tip (distal end), a head (proximal end) and a shank (middle portion) extending longitudinally between the tip and the head (Fig. 1), the shank including: a first externally threaded portion (distal threads) adjacent the tip (Fig. 1) including a first thread lead (col. 3, lines 40-58; at least two start) and being otherwise configured to couple to a threaded aperture of a body of a fusion implant (Fig. 1; it could couple to an implant that has the mating thread structure); a second externally threaded portion (Fig. 1; 9; the proximal threads on the head) adjacent the head including a second thread lead that is less than the first thread lead (col. 3, lines 40-58) and an external taper extending from the head to the tip (Fig. 1); and a non-threaded portion (middle portion that 27 points towards) extending between the first and second externally threaded portions (Fig. 1). The first threaded portion and the non-threaded portion of the at least two bone fusion members define a first outer diameter (Fig. 23), and the second threaded portion of the bone fusion member defines a second outer diameter adjacent the head that is greater than the first outer diameter (Fig. 23; note how the threaded head is larger than the thread/non-threaded shaft).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a proximal thread on the fusion member and modify the leads between the first and second threaded portions, as taught by Siddiqui, in order to provide compression between two regions (col. 3, lines 23-39).
Claim 2, Shaver in view of Siddiqui discloses the bone fusion device of claim 1, Shaver also discloses wherein the at least two non-threaded apertures of the body define substantially parallel axes (Fig. 2; axis of holes going into the page). 
Claim 3, Shaver in view of Siddiqui discloses the bone fusion device of claim 1, Shaver also discloses wherein the fusion implant is substantially cylindrical (Fig. 2; paragraph [0023]), and the first and second sides of the body are spaced about 90 degrees from the third and fourth sides of the body about the longitudinal axis (Fig. 2). 
Claim 4, Shaver in view of Siddiqui discloses the bone fusion device of claim 1, Shaver also discloses wherein the body of the fusion implant includes a third internally threaded aperture (second from the bottom) adjacent the second internally threaded aperture (Fig. 2), the third internally threaded aperture extending laterally through the body and defining an axis that is substantially parallel to the axis of the second internally threaded aperture (Fig. 2). 
Claims 5-8, Shaver in view of Siddiqui discloses the bone fusion device as noted above, wherein the order of apertures from top to bottom goes: threaded, non-threaded, non-threaded, threaded, threaded; wherein this does not include the two alternately angled apertures.
These claims require there to be only two non-threaded apertures and three threaded apertures in an order of: threaded, non-threaded, threaded, threaded, non-threaded (see Applicant’s Fig. 2); and particular angles of the apertures.
While Shaver discloses this one embodiment in the figures, the written specification makes it clear that it would be obvious to one of ordinary skill in the art at the time the invention was made to move the apertures to different spots along the rod, change the angles of the apertures, and make them threaded or non-threaded in any order or manner (paragraphs [0016], [0053] and [0055]), in order to optimize the structure to match the bone it is placed in and maximize the ability to lock the device to the bone for optimized healing (paragraphs [0022]-[0025]).
Claim 9, Shaver in view of Siddiqui discloses the bone fusion device of claim 1, Siddiqui also teaches he first threaded portion and the non-threaded portion of the at least two bone fusion members define a first outer diameter (Fig. 1), and the second threaded portion of the bone fusion member defines a second outer diameter adjacent the head that is greater than the first outer diameter (Fig. 1; note how the threaded head is larger than the distal thread and non-threaded shaft).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,662,221 in view of Shaver et al. (US 2007/0123878; “Shaver”), in view of Siddiqui (US 6306140). 
The patent claims, especially claims 9-16 disclose the bone fusion device in the current application. The patent claims along with what Shave and Siddiqui covers all the limitations.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,617,529 in view of Shaver et al. (US 2007/0123878; “Shaver”), in view of Siddiqui (US 6306140). 
The patent claims disclose the bone fusion device in the current application. The patent claims along with what Shave and Siddiqui covers all the limitations.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775